 



Exhibit 10.13

LEXINGTON CORPORATE PROPERTIES TRUST

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

      This AGREEMENT is effective as of                     by and between
Lexington Corporate Properties Trust, a Maryland real estate investment trust
(the “Company”) and                     (the “Participant”).

WITNESSETH THAT:

      WHEREAS, the Participant, as an officer of the Company, is eligible to
participate in the Lexington Corporate Properties Trust Amended and Restated
2002 Equity-Based Award Plan (the “Plan”);

      WHEREAS, the Company desires to provide an inducement and incentive to the
Participant to perform his duties and fulfill his responsibilities on behalf of
the Company at the highest level of dedication and competence;

      WHEREAS, the Compensation Committee of the Board of Trustees of the
Company has approved the grant of the award to the Participant of the common
shares of the Company, par value $0.0001, herein, subject to the terms and
conditions of the Plan and this Agreement, in order to incentivize the
Participant’s performance and to enable the Participant to acquire an equity
interest in the Company;

      NOW, THEREFORE, in consideration of the agreements hereinafter contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

      1. Grant of Shares.

      (a) Subject to the restrictions and terms and conditions set forth in this
Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant  common shares of the
Company (the “Common Shares”) as of                     .

      (b) The Participant acknowledges that upon receipt of the share
certificate(s) registered in his name for the Common Shares, such certificate(s)
shall bear the following legend and such other legends as may be required by law
or contract:



  “The shares represented by this certificate are subject to the restrictions,
terms and conditions set forth in a Executive Deferred Compensation Agreement,
effective as of                     , between Lexington Corporate Properties
Trust and the registered owner (the “Agreement”). Copies of the Agreement are on
file in the offices of the Secretary of Lexington Corporate Properties Trust,
One Penn Plaza, Suite 4015, New York, NY 10119.”

The Participant agrees to deposit such share certificate(s) upon receipt thereof
with the Company together with a share power endorsed in blank or other
appropriate instrument of transfer, to be held by the Company until the
expiration of the applicable portion of the Vesting Period (hereinafter
defined). The foregoing to the contrary notwithstanding, the Participant agrees
that, in the Company’s discretion, the Participant’s ownership of the Common
Shares may be evidenced solely by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated share transfer agent in
the Participant’s name. Upon expiration of the applicable portion of the Vesting
Period, a certificate or certificates representing the shares of Common Shares
as to which the Vesting Period has so lapsed shall be delivered to the
Participant by the Company, subject to satisfaction of any tax obligations in
accordance with Section 5 hereof.

      2. Vesting of Common Shares. [Either [Subject to Section 3 hereof, a
percentage, if any, of the Common Shares, as determined under this Section 2,
shall vest as of the end of each fiscal year, beginning with the fiscal year
ending [                    ], until the Common Shares are fully vested (the
“Vesting Period”). The percentage of the Common Shares that vests annually
hereunder shall equal two (2) times the annual percentage increase, if any, in
the Company’s cash available for distribution (“CAD”) at the end of any fiscal
year ending after the date hereof, provided that the annual percentage increase
exceeds a threshold growth rate of two percent (2%) (“Threshold CAD”). In the
event the annual percentage increase does not exceed the Threshold CAD, the
percentage of shares that vests as of the end of such fiscal year shall be
zero.] or





--------------------------------------------------------------------------------



 



[Subject to Section 3 hereof, the Common Shares vest ratably over a five year
period commencing on the first anniversary of the date hereof and vest in full
as of the end of the fifth fiscal year following the date such Common Shares
were issued to the participant.]] Notwithstanding the foregoing in this
Section 2, vesting of the Common Shares hereunder may accelerate in accordance
with the terms and conditions of the Participant’s Employment Agreement dated
                    ,           (“Employment Agreement”).

      3. Nontransferability and Acceleration.

      (a) The Participant acknowledges that prior to the expiration of the
applicable Vesting Period, the Common Shares may not be sold, transferred,
pledged, assigned, encumbered or otherwise disposed of (whether voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Vesting Period, as set forth in
Section 2 hereof, the restrictions set forth in this Agreement with respect to
the Common Shares theretofore subject to such expired Vesting Period shall
lapse.

      (b) In the event of a Change of Control (as defined in the Employment
Agreement) or the Participant’s death, in any such case prior to the expiration
of the Vesting Period, the Vesting Period shall terminate, and all of the Common
Shares not theretofore forfeited in accordance with this Agreement shall become
fully vested and nonforfeitable as of the date of the Change of Control or the
Participant’s death, as applicable.

      (c) If the Participant ceases to be employed by the Company prior to the
complete expiration of the Vesting Period under circumstances other than those
set forth in Section 3(b) hereof, the Participant agrees that all of the Common
Shares, that are nonvested in accordance with Section 2 hereof as of the date of
such termination, shall be immediately and unconditionally forfeited and will
revert to the Company without any action required by the Participant or the
Company.

      4. Rights as Shareholder. The Participant shall have all rights of a
shareholder with respect to the Common Shares for record dates occurring on or
after the date of this Agreement and prior to the date any such Common Shares
are forfeited in accordance with this Agreement, including without limitation
payment to the Participant of any cash dividends or distributions declared
during such period with respect to the Common Shares.

      5. Withholding Tax Obligations. The Participant acknowledges the existence
of federal, state and local income tax and employment tax withholding
obligations with respect to the Common Shares and agrees that such obligations
must be met. The Participant shall be required to pay and the Company shall have
the right to withhold or otherwise require a Participant to remit to the Company
any amount sufficient to pay any such taxes no later than the date as of which
the value of any Common Shares first become includible in the Participant’s
gross income for income or employment tax purposes, provided however that the
Board of Trustees may permit the Participant to elect withholding Common Shares
otherwise deliverable to the Participant in full or partial satisfaction of such
tax obligations, provided further however that the amount of Common Shares so
withheld shall not exceed the minimum statutory withholding tax obligation. If
tax withholding is required by applicable law, in no event shall Common Shares
be delivered to the Participant until he has paid to the Company in cash the
amount of such tax required to be withheld by the Company or otherwise entered
into an agreement satisfactory to the Company providing for payment of
withholding tax. The Participant hereby notifies the Company that he will not
make an election with respect to any portion of the Common Shares pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended.

      6. Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an Participant or in any other capacity or to interfere with the
Company’s right to discharge him at any time for any reason whatsoever.

      7. Receipt of Plan. The Participant acknowledges receipt of a copy of the
Plan and agrees to be bound by all terms and provisions thereof. If and to the
extent that any provision herein is inconsistent with the Plan, the Plan shall
govern.

      8. Assignment. This Agreement shall be binding upon and inure to the
benefits of the Company, its successors and assigns and the Participant and his
heirs, executors, administrators and legal representatives.

2



--------------------------------------------------------------------------------



 



      9. Governing Law. This Agreement and the obligation of the Company to
transfer Common Shares shall be subject to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Compensation Committee of the Company shall, in its sole discretion,
determine to be necessary or applicable. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

      10. Amendment. Except as otherwise permitted by the Plan, this Agreement
may not be modified or amended, nor may any provision hereof be waived, in any
way except in writing signed by the party against whom enforcement thereof is
sought.

      11. Execution. This Agreement may be executed in counterparts each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officers and the Participant has executed this Agreement
effective as of the date first above written.



  LEXINGTON CORPORATE PROPERTIES TRUST



  By: 

 

--------------------------------------------------------------------------------

  Name:    Title:     PARTICIPANT  

--------------------------------------------------------------------------------

4